The petitioner herein having duly filed his petition alleging that on the 29th day of December, 1924, he was in the employ of the respondent at 784 Broadway, Bayonne, New Jersey, and was on his way to the cellar when he slipped and fell on a broom handle and thereby caused injury to his leg for which he asks compensation, and the respondent having duly filed his answer in which he set np the defense that the petitioner was suffering from disease which grew out of an accident that occurred some years before the petitioner entered the employ of the respondent, and denying that there was any claims for compensation payable from the respondent to the petitioner, and it appearing that the petitioner was injured about the year 1921 when he was kicked by another boy, and as a result of this a disease has been set np for which operations have been performed during the years 1922 and 1923, and it appearing that the petitioner suffered no disability either of a temporary or permanent nature growing out of the alleged accident of December 29th, 1924, and that the only disability suffered by the petitioner is the condition of disease growing out of the previous accident of 1921, and the witnesses having testified on behalf of the: petitioner and on, behalf of the respondent and the deputy-commissioner of compensation having awarded judgment in favor of the respondent and against the petitioner.
Charles E. Corbin,
Deputy Commissioner of Compensation.